OPINION — AG — ** GRAND RIVER DAM AUTHORITY — CONSERVATION DISTRICTS ** SUBJECT TO ANY RIGHTS WHICH THE MUNICIPAL CORPORATIONS (CITIES) SPECIFIED IN THE CITY OF TULSA DECREE MAY HAVE THEREUNDER AND SUBJECT TO THE PROVISIONS OF THE STATUTES CREATING THE GRAND RIVER DAM AUTHORITY, THE CONTROL OF THE WATERS OF THE GRAND RIVER, AND ITS TRIBUTARIES, WITHIN THE CONSERVATION AND RECLAMATION DISTRICT DESCRIBED IN SAID STATUTES FOR THE PURPOSES SPECIFIED THEREIN, IS IN GRAND RIVER DAM AUTHORITY, AND THAT THE OKLAHOMA PLANNING AND RESOURCES BOARD HAS NO JURISDICTION OR AUTHORITY IN CONNECTION WITH THE ALLOCATION OR APPROPRIATION OF SUCH WATERS FOR ANY SUCH PURPOSE. (WATER RIGHTS, AUTHORITY) CITE: 82 O.S. 861 [82-861] (FRED HANSEN)